Citation Nr: 0007460	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  95-10 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to June 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision by the Houston, Texas RO.  This case was before the 
Board in March 1997, June 1998, and May 1999 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is currently 
manifested by complaints of pain as noted on a June 1999 VA 
examination report; clinical findings include range of motion 
from 0 degrees to 130 degrees, and no evidence of subluxation 
or lateral instability.  There is no incoordination of 
movement; nor is there any significant loss of left knee 
motion due to pain.

3.  The veteran's right knee disability is currently 
manifested by complaints of pain as noted on a June 1999 VA 
examination report; clinical findings include range of motion 
from 0 degrees to 140 degrees, and no evidence of subluxation 
or lateral instability.  There is no incoordination of 
movement; nor is there any significant loss of right knee 
motion due to pain.

4.  The levels of disability attributable to the left knee 
disability and right knee disability have not been shown to 
have been more severe than that reflected on the June 1999 VA 
examination at any time since June 1993.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).

2. The criteria for a rating in excess of 10 percent for the 
veteran's service-connected right knee disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records note that the veteran was treated for 
bilateral knee pain during his period of active military 
service.  In 1990, he underwent an arthroscopy of the left 
knee with excision of plica.  In 1992, he again underwent an 
arthroscopy of the left knee.  The veteran was discharged in 
June 1993.

A September 1993 VA examination report notes the veteran's 
complaints of bilateral knee pain.  The veteran also noted a 
history of two "scopes with diagnosis of chondromalacia and 
plica removal of his left knee."  Examination showed no 
joint-line tenderness, no effusion and no instability in 
either knee.  Examination also revealed full range of motion 
bilaterally, from 0 to 140 degrees.  The examiner noted that 
the veteran had "marked apprehension with resistant patella 
movement to quadriceps contraction" for the left knee and 
"marked apprehension with quadriceps contraction and patella 
resistant movement" for the right knee.  X-rays did not 
reveal evidence of osteoarthritic changes.  Assessment was 
left and right knee chondromalacia of patella.

In February 1994, the RO granted service connection for 
bilateral chondromalacia patellae, status-post left plica 
excision, and assigned a 10 percent rating, effective in June 
1993.  The veteran appealed.  

VA outpatient treatment reports dated from 1994 to 1997 note 
that the veteran was seen on numerous occasions with various 
complaints, including complaints of pain in his knees.  
Private treatment records dated in 1997 note that the veteran 
was seen with complaints of left knee pain and numbness after 
injuring the knee while at work.  The veteran indicated that 
he stepped on an object protruding from the ground and 
twisted his left knee.  Upon examination, tenderness was 
noted.  Range of motion was full.  MRI and X-rays were 
negative.  Impression was left knee sprain.

A May 1997 operative report from Sampson Regional Medical 
Center notes that the veteran underwent arthroscopy and 
shaving of the left knee.  The knee was explored and the only 
area of chondromalacia seen was on the medial femoral 
condyle.  No other areas of pathology were seen.  Post-
operative diagnosis was chondromalacia of the left medial 
femoral condyle.

A September 1997 VA examination report notes the veteran's 
complaints of swelling and pain in both knees.  The veteran 
reported losing two weeks of work as a letter carrier in the 
past year because of his bilateral knee pain.  In addition, 
the veteran reported that he wears a left knee brace when 
engaging in heavy exercises.  He indicated that flare-ups of 
his knee pain occur twice weekly and are aggravated by 
weather changes.  Examination of the knees revealed "full" 
range of motion and no palpable joint effusion.  Cruciate and 
collateral ligaments were intact.  Tenderness to palpation 
was noted in both knees.  X-rays revealed "normal" knees.  
Diagnoses included chondromalacia of the right and left 
knees, and recurrent left knee pain following resection of 
the medial plica.  The examiner stated that he was unable to 
comment on the veteran's disability except at the time of 
examination without pure speculation.

In January 1998, the RO assigned a temporary total evaluation 
for chondromalacia of the left knee from May 8, 1997 until 
June 30, 1997.  Thereafter, a 10 percent rating was restored 
effective July 1, 1997.  In a February 1998 Supplemental 
Statement of the Case, the RO noted that chondromalacia of 
the right knee was rated as 10 percent disabling, effective 
in June 1993.

A July 1998 VA examination report notes the veteran's 
complaints of chronic knee pain.  The veteran reported that 
he walks eight or ten miles a day, but only uses his left 
knee brace when "he is going to put extra strain on his leg 
for some reason, like running."  Examination revealed full, 
free range of motion in both knees and minimal tenderness 
along the joint line of both knees.  This joint line 
tenderness was noted by the examiner to be "insignificant."  
There was no swelling of the knees.  The veteran was able to 
squat to the floor and rise without difficulty.  X-rays 
revealed no bony or joint abnormality.  Diagnosis was 
chondromalacia of both knees.  The examiner noted that the 
examination of both knees was "normal" and that the veteran 
had "no limitations on activity" at the time of the 
examination.

A June 1999 VA examination report notes the veteran's 
complaints of chronic bilateral knee pain and intermittent 
swelling.  The veteran also noted that his right knee feels 
more stable than his left knee.  He indicated that he is 
employed as a letter carrier, and walks six to seven miles 
each day.  He further indicated that he wears a brace on his 
left knee while at work.  Examination revealed no weakness in 
the right or left quadriceps.  Range of motion of the left 
knee was from 0 to 130 degrees, with fine, subpatellar 
crepitation, some slight tenderness, and pain laterally 
throughout extreme range of motion.  There was no visible 
swelling or increased heat.  Range of motion of the right 
knee was from 0 to 140 degrees.  Minimal tenderness was 
noted.  The knee was stable to stress medially, laterally, 
anteriorly, and posteriorly.  The examiner noted that the 
veteran was coordinated in his gait and in lifting himself on 
and off the scales and examination table.  X-rays revealed a 
normal left knee and a normal right knee.  Diagnoses included 
postoperative chondromalacia of the left knee with painful 
motion, and chondromalacia of the right knee with painful 
motion.  The examiner stated:

On this examination there was no excess 
fatigue in the limited range of motion.  
The fatigue at work is not excess but is 
enough (in combination with the mail bag 
that the veteran carries and the amount 
of walking that he does) to produce 
painful gait every day . . . .  
Coordination remains good.  There is no 
significant motion loss in relation to 
examination with or without pain.  The 
veteran does not experience flares per 
se.  He just has more pain on the days 
that he has excess mileage and weight 
carrying mail.  

Analysis

The veteran contends that his service-connected left knee and 
right knee disabilities are more disabling than currently 
evaluated.  Initially, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  That is, he has submitted claims that are 
plausible-capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran is currently assigned a rating of 10 percent for 
each knee under Diagnostic Code 5257, other impairment of the 
knee.  A 10 percent rating requires slight recurrent 
subluxation or lateral instability; a 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability; a 30 percent rating requires severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

In addition, applicable regulation provides that a knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited 
to 30 degrees warrants a 20 percent rating, and flexion 
limited to 15 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  The rating 
schedule also provides that extension limited to 5 degrees 
warrants a noncompensable rating, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, and extension limited 
to 20 degrees warrants a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1999).  Flexion of the knee to 
140 degrees is considered full and extension to 0 degrees is 
considered full.  See 38 C.F.R. § 4.71, Plate II.  Functional 
loss, which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, should be considered in 
addition to the criteria set forth in the appropriate 
Diagnostic Codes of the Schedule when ascertaining the 
severity of musculoskeletal disabilities.  38 C.F.R. § 4.40 
(1999); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Initially, it is noted that complaints and findings are 
essentially the same for both knees, so no attempt will be 
made to discuss the knees individually, although each knee 
must be rated on a separate basis.  The Board concludes that 
the veteran's current evaluations of 10 percent fully 
contemplate the level of disability due to his service-
connected knee disabilities.  The evidence of record shows 
that all examination reports and treatment records are 
negative for findings of subluxation or lateral instability 
in the knees.  Ligaments were described as intact.  In order 
to meet the criteria for a 20 percent evaluation under 
Diagnostic Code 5257, the veteran would have to show at least 
moderate recurrent subluxation or lateral instability.  This 
is clearly not the case.

Furthermore, the VA examination reports all fail to disclose 
any objective findings of flexion or extension of the knees 
that would even meet the criteria for a compensable rating.  
See Codes 5260 and 5261.  VA examination reports dated in 
1997 and 1998 note findings of "full" range of motion in 
both knees.  In 1999, the VA examiner concluded that there 
was "no significant motion loss in relation to examination 
with or without pain."  Under the circumstances, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating greater than 10 percent for the 
veteran's service-connected left knee disability.  Likewise, 
the preponderance of evidence is against the claim for a 
rating greater than 10 percent for the veteran's service-
connected right knee disability.

The Board has considered the effect of pain in rating the 
veteran's service connected knee disabilities.  Although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  From a functional point of view, it 
is clear that the complaints of pain are not reflective of a 
higher rating.  In other words, the pain complaints are not 
supported by adequate pathology as set forth in § 4.40.  
Moreover, even considering the complaints of pain in relation 
to functional loss, it is clear that the veteran's knees are 
not more than 10 percent disabling.  It is pointed out that 
while the current ratings contemplate some subluxation or 
instability or a compensable limitation of motion, the record 
reflects no instability or subluxation and no limited motion 
to a compensable degree.  Clearly, therefore, the effect of 
pain on function of the knees is already contemplated in the 
10 percent ratings now in effect.

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for a disability rating 
higher than 10 percent for either knee disability are not 
met.  The Board also has considered whether the veteran is 
entitled to "staged" ratings for his right and left knee 
disabilities, as prescribed by in Fenderson.  However, at no 
time does the evidence show entitlement to a rating higher 
than the ratings assigned for each knee.  The ratings 
described above reflect the greatest degree of disability 
shown by the record; thus, staged ratings are not for 
application.

In addition, the Board notes that there is nothing in the 
record to suggest that an extraschedular evaluation might 
possibly be in order under 38 C.F.R. § 3.321.  To warrant 
extraschedular evaluation, the evidence must show that 
application of the rating schedule is impracticable.  Id.  
Here, there is no evidence of frequent hospitalization.  In 
addition, although the veteran has indicated that he missed 
work due to his service-connected knee disabilities, he has 
submitted no medical evidence supporting a marked 
interference with employment beyond that contemplated by the 
rating currently in effect.  Therefore, the Board concludes 
that the preponderance of the evidence is against a 
disability rating higher than 10 percent for either knee 
disability.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for a right 
knee disability is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

